Title: From George Washington to Anne-César, chevalier de La Luzerne, 15 September 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters WmsBurgh Septr 15th 1781
                  
                  Inclosed I have the pleasure to transmit a letter from the Count DeGrasse; and am happy to inform your Excellency that the Rhode Island fleets under Count De Barrass have arrived, for particulars respecting the movements & junction of the fleets I must refer you to the enclosed.  I am with great respect Your Excellency’s most obedt Humble Servant
                  
                  
                     Go: Washington
                  
               